Citation Nr: 1729802	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO. 13-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Marine Corps from September 1978 to July 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Seattle, Washington, Regional Office (RO). In August 2015, the Board remanded the appeal to the RO for additional development.

In May 2015, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. In May 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for sleep apnea.

2. In May 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for bilateral carpal tunnel syndrome have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a statement dated May 2017, the appellant notified the Board that he wished to withdraw his appeal of his claim for entitlement to service connection for sleep apnea and bilateral carpal tunnel syndrome. The Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.

The claim of entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


